Citation Nr: 0016343	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post concussive syndrome, complex seizure 
disorder with headaches.  

2.  Entitlement to an initial compensable evaluation for 
cervical muscle spasms from December 2, 1994 to October 1, 
1998.  

3.  Entitlement to an evaluation in excess of 10 percent for 
cervical muscle spasms from October 2, 1998.  

4.  Entitlement to an initial compensable evaluation for a 
lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
December 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the above issues have been 
recharacterized to account for the fact that the appeals stem 
from the RO's initial rating of these disabilities.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



As was stated above, the veteran is currently service 
connected for post concussive syndrome, complex partial 
seizure disorder with headaches, with the assignment of a 10 
percent rating.  This disability is evaluated under 
Diagnostic Code 8045-8911.  Diagnostic Code 8911 pertains to 
the evaluation of epileptic seizure disorders.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  

The above-mentioned disability was previously evaluated by 
the RO as post-traumatic recurrent headaches under Diagnostic 
Codes 8045 and 9304.  Diagnostic Code 8045 instructs that 
purely subjective complaints such as headaches are to be 
rated under the criteria for dementia (Diagnostic Code 9304).  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The most recent VA examiner concluded that the veteran had a 
post concussive syndrome and a complex partial seizure 
disorder.  However, prior medical documentation of the 
veteran's seizure disorder is somewhat equivocal and unclear.  
VA medical records document reports of the veteran passing 
out at work; however, no seizure activity was noted on 
examination, and the pertinent impression was a syncopal 
attack.  Subsequent medical records do not document a 
definite diagnosis of a seizure disorder.  The primary 
assessments were questionable seizure disorder or 
questionable seizure activity.  In general there is little if 
any objective verification of his seizure disorder.  The 
documentation regarding the headaches is also unclear.  VA 
medical records typically noted an assessment of a history of 
migraines.  

The most recent VA neurological examination (October 1998) 
appears to be based in large part on the history supplied by 
the veteran, as there is no indication that any tests were 
performed, and objective findings on examination did not 
appear to document any abnormal physical findings.  



Because the October 1998 VA neurological examination appears 
to be based in large part on a history provided by the 
veteran, and the medical evidence of record documenting the 
veteran's disability is far from clear, the Board is of the 
opinion that another VA examination should be scheduled so 
that a more thorough and comprehensive picture regarding the 
nature and severity of the veteran's post concussive 
disability can be ascertained.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the Board notes that when there is doubt as to 
the true nature of epileptiform attacks, neurological 
observation in a hospital adequate to make such a study is 
necessary.  To warrant a rating for epilepsy, the seizures 
must be witnessed or verified at some time by a physician.  
38 C.F.R. § 4.121 (1999).  There is no clear documentation of 
such verification of seizures being made.  

Regarding the increased rating claims for the cervical spine 
and lumbar spine disabilities, the Board is of the opinion 
that the most recent, October 1998 VA  orthopedic examination 
is inadequate for rating purposes.  

First, the examination report is vague and confusing.  The 
first part of the physical examination merely documents a set 
of responses or answers to questions or criteria that are not 
even mentioned in the report.  It merely sets out a numerical 
list with the following responses: "3.  Impossible   4.  No.   
5.  Good.   6.  Good."  It does not offer any explanation as 
to the meaning or significance of these responses.  It does 
not explain what was 'good' or what was 'impossible.'  It is 
unclear whether these responses were made in response to the 
Board's August 1997 remand orders or in response to some 
other question or criteria.  




The examiner's documentation of the veteran's range of motion 
is somewhat unclear as well.  The examiner appeared to 
document the veteran's cervical and lumbar range of motion; 
however, these apparent findings were listed under the 
heading, "NORMAL RANGE OF MOTION:."  It is unclear whether 
this was simply an error on the examiner's part or an 
assessment of the veteran's range of motion.  It is made more 
unclear by the cryptic comments made on the first page of the 
report.  The VA examiner did not offer any clear 
interpretations of his objective findings.  

While the examiner did provide an adequate discussion of 
additional functional loss resulting from pain and/or other 
pathology, he did not provide any conclusions with regard to 
the veteran's range of motion.  In light of this and the fact 
that the objective findings are not clearly defined or 
explained, the Board concludes that a more thorough 
examination is required.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin, supra; see also Vanderpool v. 
Derwinski, 3 Vet. App. 273, 278 (1992).

The Board finally notes that the veteran submitted a 
statement in March 1997 in which he reported that he had 
applied for disability benefits from the Social Security 
Administration (SSA).  

While the most recent VA examination indicated that the 
veteran was working, the Board is of the opinion that any SSA 
records that may exist could be relevant to the veteran's 
claims.  The duty to assist extends to obtaining records of 
the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, this case is remanded to the RO for the 
following:






1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should obtain a copy of any 
disability determination SSA has made for 
the veteran, the records pertinent to his 
claim, as well as all pertinent medical 
records relied upon concerning that 
claim.  If records pertaining to such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should schedule the veteran 
for a VA neurological examination by an 
appropriate specialist, with 
hospitalization for an appropriate period 
of neurological observation, for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected post concussive 
syndrome, complex partial seizure 
disorder with headaches.  38 C.F.R. 
§ 4.121.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating the epilepsies should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  In general, the 
examiner(s) should assess the current 
nature and severity of the veteran's post 
concussive syndrome, complex partial 
seizures with headaches.  The examiner(s) 
should verify whether the veteran has a 
seizure disorder and, if a seizure or 
seizures is verified, specify the 
disorder's nature, frequency, and 
severity, if possible.  The examiner(s) 
must be requested to express an opinion 
as to the impact of the veteran's seizure 
disorder (if any) on his ability to 
obtain and retain substantially gainful 
employment.  

The examiner(s) should also provide an 
assessment of the veteran's headaches.  
The examiner(s) should also note any 
other impairments resulting from his post 
concussive syndrome and assess their 
specific nature and severity.  Any 
opinion(s) expressed as to the severity 
of the veteran's post concussive 
syndrome, complex partial seizure 
disorder with headaches should be 
accompanied by a complete rationale.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his cervical muscle 
spasms and his lumbar strain.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's cervical muscle spasms and 
lumbar strain should be accompanied by a 
complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees.  The examiner should also define 
normal range of motion in the cervical 
and lumbar spine and make a 
determination, if possible, as to whether 
limitation of motion, if any exists, is 
slight, moderate, or severe.  

The examiner should comment on the 
functional limitations, if any, caused by 
the veteran's service- connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Do either the service-connected 
cervical muscle spasms or lumbar strain 
disabilities cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the cervical spine and/or the lumbar 
spine, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for post concussive syndrome, 
complex partial seizures with headaches; 
an initial compensable evaluation for 
cervical muscle spasms from December 2, 
1994 to October 1, 1998; an evaluation in 
excess of 10 percent for cervical muscle 
spasms from October 2, 1998; and an 
initial compensable evaluation for a 
lumbar strain.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.16,4.40, 4.45, and 4.59 (1999), as 
warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


